

114 SRES 515 RS: Welcoming Prime Minister Lee Hsien-Loong to the United States and reaffirming Singapore’s strategic partnership with the United States, encompassing broad and robust economic, military-to-military, law enforcement, and counterterrorism cooperation.
U.S. Senate
2016-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIICalendar No. 565114th CONGRESS2d SessionS. RES. 515IN THE SENATE OF THE UNITED STATESJune 29, 2016Mr. Cardin (for himself, Mr. Gardner, and Mr. Rubio) submitted the following resolution; which was referred to the Committee on Foreign RelationsJuly 14, 2016Reported by Mr. Corker, without amendmentRESOLUTIONWelcoming Prime Minister Lee Hsien-Loong to the United States and reaffirming Singapore’s strategic
			 partnership with the United States, encompassing broad and robust
			 economic, military-to-military, law enforcement, and counterterrorism
			 cooperation.
	
 Whereas in August 2016, as we commemorate 50 years of diplomatic relations between the United States and the Republic of Singapore, Prime Minister Lee Hsien-Loong of Singapore will make an official visit to the United States, including a State dinner on August 2nd;
 Whereas the Republic of Singapore became independent on August 9, 1965, and the United States recognized Singapore’s statehood in the same year;
 Whereas Singapore and the United States established formal diplomatic relations in 1966; Whereas under the leadership of its first Prime Minister Lee Kuan Yew, Singapore became an early and continued supporter of the United States engagement in Asia to safeguard the peace, stability, and prosperity of the region;
 Whereas in 2004 the United States and Singapore implemented the U.S.–Singapore Free Trade Agreement, the first bilateral trade agreement between the United States and an Asian country;
 Whereas Singapore and the United States are major trading partners, with $64,000,000,000 in bilateral goods and services trade in 2014, and a United States trade surplus in both goods and services;
 Whereas Singapore provided the United States access to its military facilities through a 1990 Memorandum of Understanding, supporting the continued security presence of the United States in Southeast Asia;
 Whereas the United States and Singapore concluded a Strategic Framework Agreement in 2005, which recognizes Singapore as a Major Security Cooperation Partner of the United States;
 Whereas the United States and Singapore signed an enhanced Defense Cooperation Agreement in 2015, expanding dialogue and cooperation in areas such as humanitarian assistance, disaster relief, cyber defense, biosecurity, and public communications;
 Whereas Singapore facilitates the rotational deployment of United States Navy Littoral Combat Ships at its Changi Naval Base;
 Whereas the United States currently hosts 4 Republic of Singapore Air Force training detachments, comprising the Republic of Singapore Air Force’s F–15SG and F–16 fighter jets, and Apache and Chinook helicopters, at bases in Arizona, Idaho, and Texas;
 Whereas the U.S.–Singapore Third Country Training Program, established in 2012 and renewed in 2015, provides regional technical and capacity-building assistance in a wide variety of areas to assist recipient countries in reaching their development goals;
 Whereas Singapore was a founding member of the Association of South East Asian Nations (ASEAN) in 1967 and remains a key partner of the United States in ASEAN-led mechanisms such as the East Asia Summit, ASEAN Regional Forum and the ASEAN Defense Ministers’ Meeting Plus;
 Whereas Singapore will be home to a U.S.–ASEAN Connect Center, an initiative announced at the U.S.–ASEAN summit in February 2016 to facilitate U.S.–ASEAN engagement and cooperation on energy, innovation, and entrepreneurship;
 Whereas Singapore has played a critical role in enhancing shared maritime domain awareness in Southeast Asia through the establishment of the Republic of Singapore Navy’s Information Fusion Center, to facilitate information-sharing and collaboration with partners, including the United States, against maritime security threats, and through the deployment of United States aircraft at Paya Lebar Air Base;
 Whereas Singapore has been a cybersecurity leader in Southeast Asia, through the unified Cyber Security Agency, as the convener of the annual ASEAN CERT Incident Drill, and as host of the INTERPOL Global Complex for Innovation;
 Whereas Singapore was the first Southeast Asian country to join the Global Coalition to Counter ISIL in November 2014, and has contributed an air refueling tanker, imagery analysis teams, and planning and liaison officers; and
 Whereas Singapore has supported counterterrorism efforts, through the sharing of domestic practices, participating in the White House Summit on Countering Violent Extremism in February 2015, and hosting the East Asia Summit Symposium on Religious Rehabilitation and Social Reintegration in April 2015: Now, therefore, be it
	
 That the Senate— (1)welcomes Prime Minister Lee Hsien-Loong of Singapore for his official visit to the United States and State Dinner on August 2nd, as the United States and Singapore commemorate the 50th anniversary of the Singapore–United States bilateral diplomatic relationship that has served as an anchor for the United States in Asia;
 (2)affirms the importance of the United States–Singapore strategic partnership in securing regional peace and stability, including through rotational basing and logistical support arrangements that enhance the United States presence in Southeast Asia;
 (3)applauds the Republic of Singapore’s leadership in counterterrorism, including the deployment of military assets as part of the anti-ISIL coalition and innovative counterterrorism efforts within the Asia-Pacific region;
 (4)anticipates the deepening of the security relationship following the signing of an enhanced Defense Cooperation Agreement in Washington on December 7, 2015, and welcomes further cooperation in areas such as cybersecurity, humanitarian assistance and disaster relief, and defense technology;
 (5)recognizes the vitality of the bilateral trade and investment relationship between the United States and Singapore;
 (6)supports continued close cooperation between the United States and Singapore, through bilateral initiatives such as the U.S.–Singapore Third Country Training Program, and multilateral initiatives such as U.S.–ASEAN Connect announced at the recent U.S.–ASEAN Summit in Sunnylands, to build capacity for commercial engagement, energy development, innovation, trade facilitation, and to achieve development goals in the Asia-Pacific region; and
 (7)urges the President to continue United States support of multilateral institutions and fora such as the Asia-Pacific Economic Cooperation, East Asia Summit, ASEAN Regional Forum, and the ASEAN Defense Ministers’ Meeting Plus, working in close cooperation with partners, such as the Republic of Singapore, who share a commitment to an inclusive, rules-based regional architecture.July 14, 2016Reported without amendment